DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because [0027] refers to a WDM in figures 1 and 2 while no WDM is shown in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 6 refers to the gain fiber having a dispersion of less than 0 fs2 for anomalous dispersion. Claim 6 depends from claim 1 which states the gain fiber has normal (+) dispersion. It is unclear how the normal dispersion gain fiber can have anomalous dispersion.
	For purposes of examination, claim 6 will be understood to be saying the value of the normal dispersion in the normal dispersion gain fiber is more than 0 fs2.
Claim 7 refers to the undoped fiber having a dispersion of more than 0 fs2 for normal dispersion. Claim 7 depends from claim 1 which states the undoped fiber has anomalous (-) dispersion. It is unclear how the anomalous dispersion undoped fiber can have normal dispersion.
	For purposes of examination, claim 7 will be understood to be saying the value of the anomalous dispersion in the anomalous dispersion undoped fiber is less than 0 fs2.
	Claim 16 refers to a free-space cat’s eye retroreflector coupling light to the SESAM. If the cat’s eye is retroreflecting light it is not clear how the light is directed to the SESAM as it is understood the SESAM is behind the cat’s eye element (see spec [0025]).
	For purposes of examination, claim 16 will be understood to be referring to a cat’s eye lens.
	Claim 18 refers to “a broadband pulse width” but does not define any meets and bounds of the pulse, making the scope of the claim unclear.
	For purposes of examination, claim 18 will be understood to be referring to a broadband pulse which is a pulse that is more than a transform limited  width.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 states the gain fiber is of normal dispersion (+) while the undoped fiber is of anomalous (-) dispersion. Claims 5-8 then state the normal dispersion value is positive or the anomalous dispersion value is negative, which is inherent and therefore does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 6097741) in view of Nicholson (US 2010/0296527).
With respect to claim 1, Lin teaches an all polarization-maintaining, passively mode-locked linear fiber laser oscillator (fig.1), comprising: a linear cavity (fig.1); a semiconductor saturable absorber mirror (SESAM) disposed at one end of the linear cavity (fig.1 #125/126, col.7 lines 25-28); a polarization-maintaining gain fiber (fig.1 #130, col.4 lines 49-57) operatively associated with the SESAM in the linear cavity; a polarization-maintaining undoped fiber (fig.1 #140a, col.4 lines 49-57) operatively associated with the SESAM in the linear cavity; and an output coupler (fig.1 #160, 1 example) configured to generate laser light output from the linear cavity. Lin teaches using Er doping which produces light at ~1550nm (col.4 lines 26-35), but does not teach the gain fiber having normal dispersion and the undoped fiber having anomalous dispersion. Nicholson teaches a similar mode-locked fiber laser (fig.1) using polarization maintaining fiber ([0039]) and further teaches that conventional Er doped fiber and single mode undoped fiber have normal dispersion and anomalous dispersion, respectively, at the produced ~1550nm wavelength ([0031]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the conventional fiber materials of Nicholson for the gain and undoped fibers of Lin, thereby having normal and anomalous dispersion values, respectively, as Nicholson has 
With respect to claim 2, Lin teaches the gain fiber is doped with erbium (col.4 lines 32-35).
With respect to claim 3, Lin teaches the output coupler is a thin-film mirror disposed at one end of the linear cavity (col.4 lines 15-25, col.9 lines 54-65).
With respect to claim 4,  the output coupler is a fiber tap coupler disposed between two end mirrors of the linear cavity (fig.1 #160 between #110/120).
Claims 5-8 are rejected for the same reasons outlined in the rejection of claim 1 above, noting the gain fiber with normal dispersion inherently has a dispersion value more than 0, while the undoped fiber with anomalous dispersion inherently has a dispersion value less than 0.
With respect to claim 9, Lin teaches a wavelength-division multiplexer (WDM) between the SESAM and an end mirror in the linear cavity (fig.1 #140, col.6 lines 36-38).
With respect to claim 10, Lin teaches the WDM couples a pump light to the gain fiber (col.6 lines 24-26).
With respect to claim 11, Lin teaches the pump light is directed away from the SESAM to not impinge on the SESAM (fig.1 pump directed in opposite direction).
With respect to claim 12, Lin teaches the pump light traverses the gain fiber in both a forward direction and a backward direction (col.6 lines 53-56).
With respect to claim 15, Lin teaches the SESAM is attached to a piezo-electric transducer to effectively change a length of the linear cavity (col.8 lines 58-66, noting the reflector is attached to the saturable absorber).
With respect to claim 17, Lin teaches the device outlined above, including disposition of constituent components in the linear cavity is configured to produce pulse widths on the SESAM in the femtosecond range (col.2 lines 7-11), but does not specify between about 200 femtoseconds and 1 
With respect to claim 18, Lin teaches an all polarization-maintaining, passively mode-locked linear fiber laser oscillator (fig.1), comprising: a linear cavity (fig.1); a semiconductor saturable absorber mirror (SESAM) disposed at one end of the linear cavity (fig.1 #125/126, col.7 lines 25-28); a polarization-maintaining gain fiber operatively associated with the SESAM in the linear cavity (fig.1 #130, col.4 lines 49-57); a polarization-maintaining undoped fiber operatively associated with the SESAM in the linear cavity (fig.1 #140a, col.4 lines 49-57); and a tap coupler configured to generate laser light output from the linear cavity (fig.1 #160), wherein a position of the tap coupler is adjusted to achieve an output pulse width (position of tap necessarily adjusted during design/implementation and necessarily effects the pulse characteristics). Lin teaches using Er doping which produces light at ~1550nm (col.4 lines 26-35), but does not teach the gain fiber having normal dispersion and the undoped fiber having anomalous dispersion. Nicholson teaches a similar mode-locked fiber laser (fig.1) using polarization maintaining fiber ([0039]) and further teaches that conventional Er doped fiber and single mode undoped fiber have normal dispersion and anomalous dispersion, respectively, at the produced ~1550nm wavelength ([0031]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the conventional fiber materials of Nicholson for the gain and undoped fibers of Lin, thereby having normal and anomalous dispersion values, respectively, as Nicholson has clearly stated the conventional nature of these fibers which would enable simple manufacturing and clear understanding of how such fibers would perform in the laser system.
Lin further does not specify the pulse width is greater than a transform limited pulse width and a broadened pulse width as determined by net cavity dispersion. Nicholson further teaches that adapting 
With respect to claim 19, Lin and Nicholson teach the device outlined above, including adjusting lengths of the fibers to achieve a desired cavity dispersion (Nicholson, [0031]). Lin and Nicholson do not specify a length of the undoped fiber and a length of the gain fiber both have an overall cavity dispersion of less than 0 fs2 for anomalous dispersion. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an overall anomalous cavity dispersion as Lin and Nicholson have taught adjustment of the dispersion value to be a result effective variable (Nicholson, [0031]) which when made anomalous leads to soliton type pulses.
With respect to claim 20, Lin and Nicholson teach the device outlined above, including adjusting lengths of the fibers to achieve a desired cavity dispersion (Nicholson, [0031]). Lin and Nicholson do not specify a length of the undoped fiber and a length of the gain fiber both have an overall cavity dispersion to be greater than 0 fs2 for normal dispersion. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an overall normal cavity dispersion as Lin and Nicholson have taught adjustment of the dispersion value to be a result effective variable (Nicholson, [0031]) which when made normal leads to parabolic type pulses.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Nicholson in view of Fermann (US 2017/0085053).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodder et al. (US 2006/0187534).
With respect to claim 14, Lin, as modified, teaches the device outlined above, but does not specify no fiber splices are contained within the linear cavity. Holder demonstrates a fiber laser device and further that use of fiber splices can be deleterious ([0015]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a system free from fiber splices in order to avoid reduced mechanical strength and optical loss (Hodder, [0015]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Nicholson in view of Hemmer et al. (US 5077747).
With respect to claim 16, Lin, as modified, teaches the device outlined above, including a collimator (fig.1 #121) and a lens (fig.1 #123) before the saturable absorber (fig.1 #125), but does not specify a free-space cat’s eye lens configured to couple light to the SESAM. Hemmer teaches use of such a cat’s eye lens element (fig.1 #9). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a cat’s eye lens element in place of the lens of Lin in order to take advantage of the self-aligning feature of the cat’s eye lens (Hemmer, col.2 lines 27-31).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 5627848 teaches using gain fiber which has normal dispersion with undoped fiber of anomalous dispersion to enable dispersion compensation.
US 2016/0099537 teaches the dispersion value of the cavity can be adjusted to be net normal or net anomalous ([0034, 35]) based on the desired pulse type output.
US 2007/0098023 teaches a similar mode-locked laser wherein normal dispersion gain fiber is used with undoped anomalous dispersion fiber to adjust the overall dispersion ([0029]).


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOD T VAN ROY/Primary Examiner, Art Unit 2828